DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 10/06/2020, Applicant, on 01/06/2020, amended claims. Claims 1 and 3-4, 6-14, and 16-20 are pending in this application and have been rejected below.  Claims 2, 5, and 15 have been cancelled.

Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Argument - 112
Applicant’s arguments/remarks are received and acknowledged. However, they are not persuasive.
The Applicant has included “further” comprising and contends the system allows “such combinations.” 
The Examiner respectfully disagrees. Claim 1 recites “wherein the monitored user input sequence comprises a touchscreen sequence that includes a swipe event and a swipe distance.” It remains unclear how the system would monitor both a swipe and the other means of input simultaneously or if the swipe is required prior to the other means of input.

Response to Argument - 101
Applicant’s arguments/remarks are received and acknowledged. However, they are unpersuasive.
The Applicant contends that the amended claims requiring a “training input sequence…in milliseconds” cannot be performed in the human mind.
The Examiner notes all means of gathering data (swipe, keystroke, tap, click, etc.) have been considered in the rejection as additional elements and rejected as insignificant extra-solution activity (mere data gathering). The data itself is part of the abstract idea. The abstract idea of detecting risks is an action that can be performed in the human mind but is also categorized as certain methods of organizing human activity-business relations. Additionally the 
The Applicant further contends that under Step 2A Prong Two that the claims are integrated into a practical application through the use of the specific computer measurements.
The Examiner respectfully disagrees. At Step 2A the system is applying the abstract idea to a computer (See MPEP 2106.05 (f)) and do not provide any improvement to the functioning of the computer itself. The improvements made merely points to an improvement of the abstract idea and not the technology as a whole. The computer itself is running in normal fashion and not an improvement to computer itself.
The Applicant further contends the inclusion of a swipe distance captures a specific type of interaction and goes well beyond “apply it.”
The Examiner respectfully disagrees. The swipe distance is rejected as insignificant extra-solution activity (mere data gathering) in Step 2A (See MPEP 2106.05 (g)). In Step 2B, the additional element is “apply it” on a computer. The limitation improves the abstract idea itself and not the technology as a whole.
The 101 rejections are maintained.
Response to Argument – 103
Applicant’s arguments/remarks are received and acknowledged. IN view of the amended limitations the 103 Rejection has been updated and maintained below. The arguments are now moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 6-14, and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3-4, 6-14, and 16-17 are dependent upon claim 1 which requires a monitored user input, “wherein the monitored user input sequence comprises a touchscreen sequence that includes a swipe event and a swipe distance, wherein the swipe distance includes a distance moved of a finger along a touchscreen.” While [00062] states “[i]n some embodiments, rather than, or in addition to, analyzing type speed and patterns, a touch screen usage analysis is performed” there are no further details of the combination of the touchscreen sequence analysis with other inputs.  Claims 3-4, 6-14, and 16-17 all require monitoring various other inputs (i.e. keystroke, mouse, swipe event, tap event, etc.). It is unclear how the system is able to monitor a 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3-4, 6-15, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
	Regarding Claims 1, 19, and 20:	
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claim 1 is directed to a method and claims 19 and 20 are directed to an article of manufacture all of which are statutory categories.
Step 2A, Prong One - The claim 1 recites a series of steps for detecting risk –
obtaining a training user input sequence, wherein the training user input sequence includes a training swipe distance in millimeters, and a training swipe time in milliseconds:
obtaining a plurality of supply chain risk factors for a supply chain; 
obtaining a user input quality risk factor based on a monitored user input sequence, relating to an item in the supply chain, compared to a training user input sequence; 

 detecting the supply chain risk relating to the item;
 and presenting a risk warning relating to the item on an…, wherein the risk warning indicates a user input quality risk, and is based on the risk score;
wherein the monitored user input sequence comprises a touchscreen sequence that includes a… and a swipe distance, wherein the swipe distance includes a distance moved of a finger along a touchscreen.
wherein obtaining the user input quality risk factor comprises determining a deviation between the training user input sequence and the monitored user input sequence;
 As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The claims utilize a computer, electronic display, processor, memory, computer readable hardware storage medium, and swipe distance input. The computer, electronic display, processor, memory, and computer readable hardware storage medium, are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). The swipe distance input is rejected as insignificant extra-solution activity (mere data gathering) in Step 2A (See MPEP 2106.05 (g)). Accordingly, the additional elements of computer, and transmitting the information would not integrate the 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Claims 2 further narrows the abstract idea by specifying the determination of the user input quality risk factor.
Claims 3-4, 6-14, and 16-17 recite means for monitoring user input which are additional elements but do not add more than insignificant extra-solution activity to the judicial exception. The limitations amount to mere data gathering in Step 2A. In Step 2B the inputs are “apply it” on 
Claim 18 recites recording a number of user input deviations within a time interval and in response to that number exceeding a threshold, presenting a prompt. Recording the number of user input deviations and comparing that number to a threshold further limits the abstract idea. The element of presenting a prompt is an additional element, but does not add meaningful limitation to the process as it is mere extra solution activity in Step 2A, similarly held by the courts in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). See MPEP 2106.05(g).  In Step 2B the element is “apply it” on a computer.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al.  (10410142) in view of Hajimusa et al. (US PG PUB 20170344251) and Bevan, e. (2016). Different Strokes for Different Folks? Revealing the Physical Characteristics of Smartphone Users from their Swipe Gestures. International Journal of Human-Computer Studies. 
Regarding Claim 1, Hess teaches: A computer-implemented method for detecting supply chain risk, comprising: (See Hess, abstract;  Computer-implemented methods include: receiving, in a first client device, multiple risk indicators from multiple server devices over a network, in which the multiple risk indicators represent different external risks to a business and different internal risks to two or more divisions of the business; applying a forecasting model to at least one risk indicators to obtain one or more estimated future performance metrics; outputting to a graphical user interface, at least one of the estimated future performance metrics, the external risks or the internal risks and further see Hess, col.1, lines 10-15;  In general, risk management is understood to include the identification, assessment, and/or prioritization of risks to an entity such as a business, as well as the application of resources to address, monitor and/or control the probability or impact of events resulting from those risks.). 
obtaining a plurality of supply chain risk factors for a supply chain (See Hess, col 4, lines 48-64; External risks include risks that are outside of the substantial control or influence of the business).
	obtaining [a user input quality] risk factor [based on a monitored user input sequence], relating to an item in the supply chain, [compared to a training user input sequence]; (See Hess, col 4, line 65-col 5, line 10; Internal risks include risks over which the business has substantial control or influence and additionally see Hess col. 2 lines 18-21; the methods may further include receiving, at an input to the first client device and further see Hess col. 5, lines 39-53; The risk data received from the sources 102 may be in the form of raw data or data that is derived from raw data. Examples of raw data pertaining to external risk information include, but are not limited to, basic market and economic information such as stock market index values (e.g., Dow Jones Industrial Average), national gross domestic product, unemployment rate, commodity pricing, raw material pricing, new housing starts, consumer spending, weather pattern history, weather pattern predictions, charge-off rates (i.e., write-down of bad debt) for an industry in which the business is involved). The Examiner interprets commodity pricing, raw material pricing, and charge-off rates as “relating to an item in supply chain.”
	computing a risk score for a supply chain based on the obtained supply chain risk factors and the [user input quality] risk factor; (See Hess, col 2, lines 17-25; For example, the methods may further include receiving, at an input to the first client device, at least one user-defined risk indicator and adjusting the forecasting model based on the user-defined risk indicator to obtain the one or more estimated future performance metrics and additionally see Hess, col 2, lines 5-10; in which the multiple risk indicators represent different external risks to a business and different internal risks to two or more divisions of the business; applying a forecasting model to at least one of the risk indicators to obtain one or more estimated future performance metrics; outputting to a graphical user interface, at least one of the estimated future performance metrics, the external risks or the internal risks). 
	detecting the supply chain risk relating to the item; (See Hess col. 5, lines 39-53; The risk data received from the sources 102 may be in the form of raw data or data that is derived from raw data. Examples of raw data pertaining to external risk information include, but are not limited to, basic market and economic information such as stock market index values (e.g., Dow Jones Industrial Average), national gross domestic product, unemployment rate, treasury rates, new and used auto sale forecasts, used vehicle pricing, commodity pricing, raw material pricing, new housing starts, consumer spending, weather pattern history, weather pattern predictions, charge-off rates (i.e., write-down of bad debt) for an industry in which the business is involved). 
and presenting a risk warning relating to the item on an electronic display, wherein the risk warning is based on the risk score (See Hess, col 3, lines 14-21; determining whether any of the estimated future performance metrics meet or exceed a corresponding risk threshold and responsive to determining that at least one of estimated future performance metrics meet or exceed the corresponding risk threshold, outputting to the graphical user interface an alert notification and further see Hess col. 5, lines 39-53; The risk data received from the sources 102 may be in the form of raw data or data that is derived from raw data. Examples of raw data pertaining to external risk information include, but are not limited to, basic market and economic information such as stock market index values (e.g., Dow Jones Industrial Average), national gross domestic product, unemployment rate, treasury rates, new and used auto sale forecasts, used vehicle pricing, commodity pricing, raw material pricing, new housing starts, consumer spending, weather pattern history, weather pattern predictions, charge-off rates (i.e., write-down of bad debt) for an industry in which the business is involved). 
While Hess discloses obtaining supply chain risk factors and internal risk factors, Hess does not specify that the internal risks are user input quality risk factors or comparing a user input to a training sequence. However, Hajimusa teaches these limitations: (See Hajimusa, [003; Unlike a traditional keypad, however, touch-sensitive screens have no tactile clues as to where to push for the PIN numbers, therefore increasing the possibility of making an error when entering one's PIN….This, of course, is likely to compromise the security of a payment instrument, such as a credit or debit card). Furthermore, Hajimusa also teaches comparing the user input to a training sequence: (See Hajimusa, [0108]; training mode may be entered automatically for predetermined number of initial uses of a card. During this period, the system may require additional authentication from the user to authenticate the transaction. The entries see Fig 4).
obtaining a training user input sequence, wherein the training user input sequence includes a training [swipe distance in millimeters], and a training [swipe time in milliseconds]: (See Hajimusa, [0099]; In one embodiment, during a first use, or as necessary and/or desired, the data entry device may enter a “learning mode” in which the user's handwriting, gestures, and characteristics thereof are learned and stored and further see Hajimusa, [0108]; In one embodiment, training mode may be entered automatically for predetermined number of initial uses of a card. During this period, the system may require additional authentication from the user to authenticate the transaction. The entries provided during the training mode may become a baseline for comparison in the authentication mode, where a user may not need to provide additional authentication information, based on the results of comparing a current signature input with the accumulated stored signature inputs provided during the learning mode.
wherein obtaining the user input quality risk factor comprises determining a deviation between the training user input sequence and the monitored user input sequence; (See Hajimusa, [0108]; The entries provided during the training mode may become a baseline for comparison in the authentication mode, where a user may not need to provide additional authentication information, based on the results of comparing a current signature input with the accumulated stored signature inputs provided during the learning mode and further see Hajimusa, [0193]; In one embodiment, the data entry device, and/or a server associated therewith, may include, in an authentication mode, a scoring subsystem that may provide an authentication score, based on a comparison of the currently input signature and the characteristics thereof with the signature and characteristics thereof which were recorded and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the user input quality factor as well as comparing the user input to a training session of Hajimusa because as taught by Hajimusa the increased possibility of making an error with data entry compromises security (see Hajimusa, [0003]), which is a risk factor that the business has substantial control or influence by their employees or customers. With regards to combining the comparison to the training session aspect, Hajimusa also teaches, the “training mode may be entered automatically for predetermined number of initial uses of a card. During this period, the system may require additional authentication from the user to authenticate the transaction.” (See Hajimusa, [0108]). By adding the training session and a user authentication, the system is more secure and also allows for ease of use by not automatically locking a user out immediately due to an input error.
While Hess in view of Hajimusa teaches training inputs, neither further specify the use of a swipe distance in millimeters nor a swipe time in milliseconds. However, Hess/Hajimusa in view of Bevan does teach this limitation: (see Bevan, pg.54-55, paragraph 12-1]; Each swipe gesture generates a series of time-stamped points that together trace the path of the gesture as it travels across the screen. From each recorded gesture, six features were extracted and/or see Bevan, [pg. 54, para. 4]; All swipe gestures for this study were captured using a single reference smart phone device. The device used was a Samsung GT- I9100 ‘Galaxy S2’ model smartphone, chosen for its high- resolution screen and high processor speed. The GT-I9100 has a 4:3 capacitive touchscreen with a pixel density of 219pixels-per inch, providing an overall resolution of 480 _ 800 px (W _ H). The Examiner notes that Bevan measures the swipe distance in pixels. The pixel is a more precise measurement than the millimeter. At 219 pixel per inch each pixel is .00457 inches wide, while 1 mm is roughly 0.039 inches. The claim teaches disclosed invention except for the use of millimeters for measurement. It would have been an obvious matter of design choice to measure by pixel, since applicant has not disclosed that the millimeter measurement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well using the pixel measurement. (See MPEP 2144.04 VI).
Hess in view of Hajimusa and Bevan further teaches: wherein the monitored user input sequence comprises a touchscreen sequence that includes a user swipe event and a user swipe distance, wherein the user swipe distance includes a distance moved of a finger along a touchscreen: (See Bevan, [pg. 52, paragraph, 4]; The swipe gesture (sometimes referred to as flick or fling) involves placing a finger or thumb on the screen and – while maintaining contact with the screen and further see Bevan, pg.54-55, paragraph 12-1]; Each swipe gesture generates a series of time-stamped points that together trace the path of the gesture as it travels across the screen. From each recorded gesture, six features were extracted and/or calculated. 
It would have been obvious to one of ordinary still in the art to include in the training mode of Hajimusa, the ability measure swipe distance and swipe time as taught by Bevan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See MPEP 2143 A).
Further regarding Claim 19, Hess teaches: An electronic computation device comprising: a processor a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the steps of: (See Hess, col. 2, lines 55-65; In another aspect, the subject matter of the disclosure may be embodied in a data processing apparatus that includes a display and a processor including memory, in which the processor is programmed to perform operations including: receiving multiple risk indicators).
	Further regarding Claim 20, Hess teaches: A computer program product for an electronic computation device comprising a computer readable hardware storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the electronic computation device to: (See Hess, col 16, lines 6-10;  Computer readable media suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices, including by way of example 
Regarding Claim 16, Hess, in view of Hajimusa/Bevan further teaches: teach wherein the touchscreen sequence includes a tap event. (See Hajimusa, [0084-0085]; In one embodiment, screen 110 may be a touch-sensitive screen device, and may be sensitive to a single touch, or to multiple touches. In one embodiment, screen 110 may provide a user with tactile feedback, such as haptic feedback. Feedback may be provided in response to the user touching screen 110, in response to a user touching a virtual key on screen 110, at certain orientation points on screen 110, etc…. In one embodiment, screen 110 may include a microcontroller or other controller that may sense and process touches and release of touches to the surface of screen 110). The Examiner interprets the single touch and release as a single tap.
Regarding Claim 17, Hess, in view of Hajimusa/Bevan further teaches: teach wherein the touchscreen sequence includes a double-tap event. (See Hajimusa, [0018]; In one embodiment, the entry gesture may comprise a double tap, a checkmark-shaped touch, etc.).
Claims 3-9, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al.  (10410142) in view of Hajimusa et al. (US PG PUB 20170344251), Bevan, e. (2016). Different Strokes for Different Folks? Revealing the Physical Characteristics of Smartphone Users from their Swipe Gestures. International Journal of Human-Computer Studies and Rome et al. (US PG PUB 20160364558).
Regarding Claim 3, Hess, in view of Hajimusa, Bevan, teach the method of claim 1. Hess fails to further teach wherein the monitored user input sequence comprises a keystroke sequence. However, Rome does further teach wherein the monitored user input sequence comprises a keystroke sequence. (See Rome, para. 37; in various embodiments, a cadence capture 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the multiple input methods as taught by Rome to allow for “second-factor authentication” as it “statistically outperforms other PC-based authentication approaches” and “does not utilize Personally-Identifiable Information” Thereby increasing the security of the system. (See Rome, para. 36)
Regarding Claim 4, Hess, in view of Hajimusa/Bevan does teach the method of claim 2. Hess fails to further teach wherein the monitored user input sequence comprises a mouse sequence. However, Rome does further teach wherein the monitored user input sequence comprises a mouse sequence. (See Rome, para. 70; At 402, data representative of an input sample is received, the input sample comprising a user's motion while entering information into a data input device. In various embodiments, the input device may be a computer keyboard, a computer mouse, a trackball, a touchpad, a pointing stick, a digital pen, a touchscreen, a capacitive sensing device, or some combination thereof).
Regarding Claim 5, Hess, in view of Hajimusa/Bevan/Rome does teach the method of claim 2. Hess fails to further teach wherein the monitored user input sequence comprises a touchscreen sequence. However, Rome further teach wherein the monitored user input sequence comprises a touchscreen sequence. (See Rome, para. 70; At 402, data representative of an input sample is received, the input sample comprising a user's motion while entering information into a data input device. In various embodiments, the input device may be a computer keyboard, a computer mouse, a trackball, a touchpad, a pointing stick, a digital pen, a touchscreen, a capacitive sensing device, or some combination thereof).
 Claim 6, Hess, in view of Hajimusa/Bevan does teach the method of claim 3. Hess fails to further teach wherein the keystroke sequence includes a release-press interval. However, Rome does further teach wherein the keystroke sequence includes a release-press interval. (See Rome, para. 17; When a user types a key on a keyboard, three different events may be generated in sequence: a KeyDown event, which occurs when the user depresses the key, a KeyPress event, which occurs when the depressed key is a character key, and a KeyUp event, which occurs when the user releases the key. Each of these events may also have a corresponding time, measured in "ticks." Each "tick" may equate to roughly 100 nanosecond intervals).
Regarding Claim 7, Hess, in view of Hajimusa/Bevan does teach the method of claim 3. Hess fails to further teach wherein the keystroke sequence includes a release-release interval. However, Rome does further teach wherein the keystroke sequence includes a release-release interval. (See Rome, para. 23; "Inter-letter time" is the defined as the overlap between the interval between the KeyPress and KeyUp events of a character in a sample and the interval between the KeyPress and KeyUp events of the next character in the sample. For example, a typing sample may contain the substring "dog". The user's typing of the substring may be such that the KeyPress event of the letter `o` occurs during the interval between the KeyPress event and the KeyUp event of the letter `d`, e.g., KeyPress-`d`: 0, KeyPress-`o`: 216, KeyUp-`d`: 248, KeyUp-`o`). The Examiner interprets the “Key-Up: Key-Up” event as a release-release interval.
Regarding Claim 8, Hess, in view of Hajimusa/Bevan, does teach the method of claim 3. Hess fails to further teach wherein the keystroke sequence includes a dwell interval. However, Rome does further teach wherein the keystroke sequence includes a dwell interval. (See Rome, para. 17; "Dwell time" is the simple calculation of KeyUp minus KeyDown times for each see Rome, para. 78; In an example of calculating a Pearson product-moment correlation coefficient, X is an array of average times between KeyUp and KeyDown events by character for the current typing sample, Y is an array of average times between KeyUp and KeyDown events by character for the typing samples in the selected user's stored profile).
Regarding Claim 9, Hess, in view of Hajimusa/Bevan, does teach the method of claim 3. Hess fails to further teach wherein the keystroke sequence includes a flight time interval. However, Rome does further teaches wherein the keystroke sequence includes a flight time interval. (See Rome, para. 17; "Dwell time" is the simple calculation of KeyUp minus KeyDown times for each character. " Flight time" is the calculation of time from the previous KeyUp to the next KeyDown event. These basic calculations are often referred to as "hallmark data" and additionally see Rome, para. 78; In an example of calculating a Pearson product-moment correlation coefficient, X is an array of average times between KeyUp and KeyDown events by character for the current typing sample, Y is an array of average times between KeyUp and KeyDown events by character for the typing samples in the selected user's stored profile).
Regarding Claim 12, Hess, in view of Hajimusa/Bevan, does teach the method of claim 4. Hess fails to further teach wherein the mouse sequence includes a cursor move event. 
However, Rome does further teach wherein the mouse sequence includes a cursor move event. (See Rome, para. 29; These techniques are used when comparing the identity of a user making Efforts to: (1) type known text (requiring an exact character match) which can be compared against that user's PCCHL of that same text; or (2) move a mouse, or make finger/hand gestures, resulting in combinations of time durations, start-stop locations, and changes in direction during 
Regarding Claim 18, Hess, in view of Hajimusa/Bevan, does teach the method of claim 1. Hess fails to further teach recording a number of user input deviations within a predetermined time interval. However, Rome does further teach recording a number of user input deviations within a predetermined time interval; (See Rome, para. 126; A possible operational benefit of these windowed sample periods is the "frictionless" accumulation of data. For example, embodiments using windowed sample periods can be installed and start working without requiring any PCCHL samples. In that case, until a statistically significant number of samples have been accumulated, the comparison results are simply reported back as inconclusive. Once the minimum sample threshold for the selected user has been obtained, the host application can begin using the cadence authentication algorithms to authenticate the selected user). The Examiner interprets “windowed sample period” as the time interval of the claim.
Hess does not further teach in response to the number of user input deviations exceeding a predetermined threshold, presenting a prompt, on an electronic display, for entry of a new training sequence. However, Hajimusa does further teach and in response to the number of user input deviations exceeding a predetermined threshold, presenting a prompt, on an electronic display, for entry of a new training sequence. (See Hajimusa, para. 107; if the second data entry is incorrect, in step 440, the data entry device may enter a training mode, in which the user may receive audible instruction on how to enter data using the input interface. In one embodiment, the user may manually exit the training mode when desired. A person of skill in the art will understand that while this embodiment describes two incorrect entries triggering a training mode, any number of incorrect attempts may be entered before the training mode is entered).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al.  (10410142) in view of Hajimusa et al. (US PG PUB 20170344251) and Bevan, et al. (2016). Different Strokes for Different Folks? Revealing the Physical Characteristics of Smartphone Users from their Swipe Gestures. International Journal of Human-Computer Studies, Rome et al. (US PG PUB 20160364558), and Dennis (US PG PUB 20170031459).
Regarding Claim 10, Hess, in view of Hajimusa/Bevan/Rome, does teach the method of claim 3. Hess fails to further teach wherein the keystroke sequence includes a digraph interval.  However, Dennis does further teach wherein the keystroke sequence includes a digraph interval. (See Dennis, para. 150; In some implementations, if the user presses and holds a primary input key for a predetermined amount of time (e.g., one full second, which is long enough to generate a string of repeated characters on a standard keyboard), a set of output characters (letters, punctuation, function, digraphs, trigraphs, words etc.) is presented that can be produced using the primary key and various combinations of other input keys).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the digraph and trigraph intervals by Dennis to decrease “the likelihood of errors occurring while the user is typing quickly” (See Dennis, para. 83) The examiner concludes that less errors is preferable in an authentication application to reduce the chance of lockout in a secure system, as well as inputting other typographical errors in general.
Regarding Claim 11, Hess, in view of Hajimusa/Bevan/Rome does teach the method of claim 3. Hess fails to further teach wherein the keystroke sequence includes a trigraph interval.  However, Rome further teaches wherein the keystroke sequence includes a trigraph interval. (See Dennis, para. 150; In some implementations, if the user presses and holds a primary input key .  
 Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al.  (10410142) in view of Hajimusa et al. (US PG PUB 20170344251) and Bevan, et al. (2016). Different Strokes for Different Folks? Revealing the Physical Characteristics of Smartphone Users from their Swipe Gestures. International Journal of Human-Computer Studies, Rome et al. (US PG PUB 20160364558), and Mardsen (US PG PUB 20170003876).
Regarding Claim 13, Hess in view  Hajimusa/Bevan/Rome does teach the method of claim 4. Hess fails to further teach wherein the mouse sequence includes a single-click event. However, Mardsen does further teach wherein the mouse sequence includes a single-click event. (See Mardsen, table 1; Single-touch tap immediately The user taps their finger on Left mouse button click following a single-touch slide the surface within a short period of time after sliding their finger across the surface Single-touch double-tap The user taps their finger Left mouse double-click. twice in quick succession on the surface within a short period of time after sliding their finger across the surface Dual-touch tap immediately The user taps two fingers on Right mouse button click following a single-touch slide the surface within a short (first threshold) period of time after sliding their finger across the surface Single-touch tap The user taps the surface in a Numpad key press single location after not having touched it for a long (second threshold) period of time Single-touch tap following).
One would be motivated to combine the disclosed references because a user's typing style profile may be stored in a database and selected by the user manually, or automatically applied See Mardsen, para. 8). The examiner concludes that identifying a user by typing style is an added layer of security for this system.
Regarding Claim 14, Hess does teach the method of claim 4. Hess, in view of Hajimusa/Bevan/Rome, fails to further teach: wherein the mouse sequence includes a double-click event. However, Mardsen does further teach wherein the mouse sequence includes a double-click event. (See Mardsen, table 1; Single-touch tap immediately The user taps their finger on Left mouse button click following a single-touch slide the surface within a short period of time after sliding their finger across the surface Single-touch double-tap The user taps their finger Left mouse double-click. twice in quick succession on the surface within a short period of time after sliding their finger across the surface Dual-touch tap immediately The user taps two fingers on Right mouse button click following a single-touch slide the surface within a short (first threshold) period of time after sliding their finger across the surface Single-touch tap The user taps the surface in a Numpad key press single location after not having touched it for a long (second threshold) period of time Single-touch tap following). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
METHOD AND SYSTEM FOR BIOMETRIC KEYBOARD (US 20090134972 A1)

Risk Identification in Supply (US 20170344920 A1)

AUTOMATIC KEYBOARD MODE SELECTION BASED ON INPUT FIELD TYPE (US 20120127078 A1)

MULTI-STATE INPUT SYSTEM (US 20110134043 A1)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.L.G./
Examiner, Art Unit 3624  


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624